Citation Nr: 1515944	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  07-37 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1995 to February 2000.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran testified before the undersigned Veterans Law Judge in May 2010.  A transcript of the hearing is of record.  The appeal was remanded by the Board in September 2010.  In a decision dated in July 2014, the Board addressed multiple issues.  The Veteran then appealed the Board decision to the U.S. Court of Appeals for Veterans Claims (Court), insofar as it denied a higher rating for major depressive disorder.  In a January 2015 joint motion for remand (JMR) to the Court, the parties (the Veteran and the VA Secretary) requested that the Board decision be vacated and remanded; a Court order granted the joint motion. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the JMR, the parties agreed that the Board must adequately explain its weighing of the evidence, in particular, the Veteran's report, in her December 2010 VA examination, that she had "ongoing passive thoughts of suicide."  However, given that it has been more than 4 years since that examination, and that the examination itself failed to provide any more information as to that matter than that the Veteran denied any history of overt attempts or risk for harming herself, but acknowledged ongoing passive thoughts of suicide, a current examination should be obtained.  

At that time, she also reported that she was not receiving any psychiatric treatment or taking any psychiatric medications.  She should be asked whether she has since then received psychiatric treatment or medication, and, if so, the records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask her to identify the names and locations of any mental health or psychiatric treatment she has received, including medication, since December 2010.  Records of any identified treatment should be obtained.

2.  Then, schedule the Veteran for a VA psychiatric examination to determine the manifestations and severity of symptoms of service-connected major depressive disorder.  The VBMS virtual claims folder, and a copy of this REMAND, must be made available to the examiner in conjunction with the examination.  All pertinent signs and symptoms necessary for rating the disability should be reported.  In light of the JMR, and the last examination, which noted that the Veteran denied any history of overt attempts or risk for harming herself, but acknowledged ongoing passive thoughts of suicide, the matter of whether the Veteran has suicidal ideation should be explored, and the symptomatology specifically described (in addition to any checklist requirements noted on the DBQ).  A complete rationale must be offered for all opinions set forth in the report.

3.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should review the claim for an evaluation in excess of 30 percent for major depressive disorder, in light of all evidence of record.  If the decision is less than a full grant of the benefits sought, the Veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




